In an automobile negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Kings County, dated September 30, 1977, which denied his motion for a protective order vacating a notice for the discovery and inspection of a copy of any statement given by the defendant to his insurance representative, broker or agent with reference to the accident in question. Order reversed, with $50 costs and disbursements, and motion granted. The matter sought constitutes material prepared for the purposes of litigation and as such cannot be obtained (see CPLR 3101, subd [d]; Finegold v Lewis, 22 AD2d 447; Kandel v Tocher, 22 AD2d 513; 3A Weinstein-Korn-Miller, NY Civ Prac, par 3101.50b). Latham, J. P., Rabin, Gulotta and Cohalan, JJ., concur.